Long, J.
This is a proceeding upon a petition to a circuit court commissioner of Berrien county to dissolve a writ of attachment.
The proceedings, after hearing before the commissioner, were removed by appeal to the circuit court for said county, and, upon a hearing there by the court before a jury, the attachment was dissolved. The respondent brings the cause to this Court on a writ of error.
This writ is not the proper remedy. It is not a proceeding according to the course of the common law, but is a special proceeding under the statute. Gray v. York, 44 Mich. 415 (6 N. W. Rep. 874). The writ of error must be dismissed.
The other Justices concurred.